PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RA, Yong-Kuk
Application No. 16/068,962
Filed: 10 Jul 2018
For: SYRINGE

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 10, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 11, 2020.  A Notice of Abandonment was mailed December 22, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1050, and (3)  a proper statement of unintentional delay. 

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney document must be submitted.  While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

This application is being referred to Technology Center AU 3783 for appropriate action in the normal course of business on the reply received March 22, 2021.






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions